Order entered March 7, 2022




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00012-CV

                         CITY OF DALLAS, Appellant

                                      V.

                    MARCO ANTONIO MONROY, Appellee

                  On Appeal from the County Court at Law No. 4
                              Dallas County, Texas
                      Trial Court Cause No. CC-20-05452-D

                                    ORDER

      Before the Court is appellee’s March 4, 2022 unopposed motion for an

extension of time to file his brief. We GRANT the motion and extend the time to

April 19, 2022.


                                           /s/   CRAIG SMITH
                                                 JUSTICE